NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
STEPHEN W. GINGERY,
Petitioner,
V.
DEPARTMENT OF THE TREASURY,
Respon.dent.
2010-3093
Petition for review of the Merit Systerns Protection
Board in CH3330090303-I-1.
ON MOTION
ORDER
Stephen W. Gingery moves to reform the caption to
name the Merit Systems Protection Board as the
respondent. The Department of the Treasury opposes
Gingery also moves without opposition for 21 30-day
extension of time.
Gingery Hled a complaint with the B0ard seeking
corrective action under the Veterans Emp1oyn:1ent
Opportunities Act of 1988 (VEOA) for failure to select him

GINGERY v. TREASURY 2
to the position of lnternal Revenue Agent for announced
vacancies in Detroit, Pontiac, and Mt. Clemens, Michigan.
The Ad1ninistrative Judge (AJ) issued an initial
decision denying Gingery’s request for a corrective action.
Gingery sought review of the AJ’s initial decision by the
Board. In its Decen1ber 28, 2009 decision now on review,
the Board sustained the AJ’s denial of Gingery’s request for
corrective action. However, the Board modified the AJ’s
decision to reflect that the Board lacked jurisdiction over
the challenge to the nonselection for the Detroit or Pontiac
positions because Gingery had failed to exhaust his
administrative remedies before seeking review by the
Board.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case
Because the Board in part reached the merits of the
underlying VEOA corrective action, the agency is the
proper respondent
According1y,
IT ls ORDERE1) THAT:
(1) The motion to reform the caption is denied.
(2) The motion for an extension of time is granted
Gingery’s brief is due within 30 days from the date of
filing of this order.
FOR THE COURT
.JUN11 2810
lsi J an Horbaly
Date J an Horbaly
Clerk
FlLED
u.s. count
rim-.?»§,.t'?§1§*¢tS.4’°“
JUN 1 1 2010
.lAN HORBALY
GL_ERK

3
cc: Stephen W. Gingery
S
Devin A. Wolak, Esq.
GlNGERY V. TREASURY